Exhibit 10.1

October 4, 2007

Curtis DeWalt

6 Via Liebre

Rancho Santa Margarita, CA 92688

Dear Curtis:

It is a pleasure to offer you the position of VP, Finance at Autobytel Inc.
Please be reminded that our offer of employment is contingent upon completion of
board approval, background check and your reviewing and accepting the terms of
our various pre-hire and new-hire documents, including the employee handbook,
the Confidentiality Agreement, the Arbitration Agreement, the Securities Trading
Policy, and the Code of Conduct and Ethics for Employees, Officers and
Directors. Following is a summary of our offer:

 

Position:

  VP, Finance

Semi-Monthly Rate:

  $8,333.34 ($200,000 Annually)

Hire Date:

  October 30, 2007

Stock Options:

  140,000 subject to board approval and applicable securities laws

Bonus Opportunity:

  Target bonus opportunity is up to 35%, on an annual basis based on achievement
of specified objectives. Specific objectives and plan details to be outlined in
a separate document and incorporated herein by reference. Bonus will be prorated
based upon actual time worked within the first year of employment.

Signing Bonus:

  $25,000 payable with the first payroll cycle

Vacation:

  Anuual accrual of 3 weeks per year

As a condition of employment, you will be required to sign the standard Employee
Confidentiality Agreement and the Arbitration Agreement, which will apply during
your employment with the Company and thereafter. Two originals of each of these
agreements are enclosed for your review. Upon acceptance of this offer of
employment, please sign and/or date in the designated areas, and return two
signed originals of each directly to me. Lorna Larson, Autobytel Inc.’s VP,
Human Resources, will then sign and return one complete package to you for your
records upon your hire date.

Enclosed you will also find information regarding our benefits package and other
new hire paperwork. Please review the information, complete as much as possible,
and bring it with you on your first day of employment. If you have any questions
or concerns they will be addressed during your new hire orientation or you may
contact Susanna Larson at (949)862-1312.

This offer of employment is contingent on your ability to comply with all
applicable State and Federal regulations, including without limitation
requirements, relating to the I-9 employment authorization verification process.
A list of acceptable documents is enclosed. Please bring documents to verify
employment eligibility on your first day of work.

 

1



--------------------------------------------------------------------------------

The provisions of this letter are severable which means that if any part of the
letter is legally unenforceable, the other provisions shall remain fully valid
and enforceable. This letter sets forth our complete understanding regarding the
matters addressed herein and supersedes all previous agreements or
understandings between you and the Company, whether written or oral.

Curtis, while we sincerely hope your employment relationship with Autobytel Inc.
will be mutually rewarding, we want to be clear that by our policy, your
employment is “at will” and there is no express or implied contract of
employment for a specified period of time. This means that you may resign at any
time without notice and that Autobytel Inc. may terminate your employment or
change the terms of your employment, including but not limited to your duties,
position, or compensation, at any time without cause and without notice. Our
at-will employment policy may not be changed except by an explicit written
agreement signed by both you and the President and CEO of Autobytel Inc. This
policy supersedes any prior written or oral communications to the contrary.

In addition, Autobytel requires that you comply with all terms of any employment
agreement that you may have with your current or former employer, Roth Staffing
Companies, Inc. Specifically, Autobytel expects that you will comply with any
notification requirements of any agreement with Roth Staffing Companies, Inc.,
and Autobytel will adjust your start date accordingly to accommodate any
required notice period.

Autobytel further expects that you will comply with any confidentiality
provisions of any agreement with Roth Staffing Companies, Inc. Moreover, and
regardless of whether you have a written agreement with Roth Staffing Companies,
Inc., Autobytel does not want you to disclose to us or provide copies of any
confidential, proprietary, or trade secret information from Roth Staffing
Companies, Inc.

This offer shall expire 3 days from date of issue. Please indicate acceptance of
our offer by signing and returning the enclosed copy of this letter. By signing
this offer letter you also will be acknowledging that you are not relying on any
promises or representations other than those set forth above in deciding to
accept this conditional offer of employment. You may fax a signed copy, if you
wish, to our confidential fax at (949) 797-0532. Feel free to call if you have
questions. We look forward to having you join the Autobytel Inc. team.

 

      /s/ Curtis DeWalt             Curtis DeWalt

Best regards,

Autobytel Inc.

 

/s/ Lorna Larson Lorna Larson VP, Human Resources

 

2